ORDER PER CURIAM. Steven Sanders (“Sanders”) appeals the judgment of the trial court following a jury trial in which he was convicted of second-degree robbery, in violation of Section 569.030. Sanders was sentenced to fifteen years’ imprisonment. On appeal, Sanders argues the trial court erred in denying his motion to suppress identification evidence, and in admitting testimony of two witnesses the State failed to endorse until one week before trial, in violation of Rule 25.03(A). We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).